Citation Nr: 0015936	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

In a May 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an evaluation 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD) and entitlement to service connection for tremors to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona for additional development of the record.  
A review of the record reflects that entitlement to service 
connection for tremors was granted in a June 1997 rating 
decision and combined with PTSD.  In a November 1997 rating 
decision, the RO granted entitlement to service connection 
for essential tremors as separate from PTSD, evaluated as 30 
percent disabling.  The RO also denied entitlement to an 
evaluation in excess of 30 percent for PTSD, and denied 
entitlement to individual unemployability benefits.  The 
claims folder was subsequently transferred to the Buffalo, 
New York RO as a result of the veteran's change in residence.  

In a February 2000 rating decision, the RO denied entitlement 
to an increased evaluation for essential tremors, and denied 
entitlement to an earlier effective date for service 
connection for essential tremors and for service connection 
for PTSD.  The RO also denied entitlement to individual 
unemployability benefits.  The veteran has not filed a notice 
of disagreement as to the denial of entitlement to an 
increased evaluation for essential tremors or as to the 
denial of entitlement to earlier effective dates for service 
connection for essential tremors and PTSD.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities will be addressed in the Remand portion of this 
decision.  The issue of entitlement to an evaluation in 
excess of 30 percent for PTSD has now been returned to the 
Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During the time period from August 4, 1993 to November 7, 
1996, the veteran's PTSD was manifested by anxiety productive 
of mild social and industrial impairment.  

3.  The veteran's PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective social relationships.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met for the period from August 4, 1993 
to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.132, Diagnostic Code 9411 (1995).

2.  The criteria for a 50 percent evaluation for PTSD have 
been met from November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect numerous citations and 
awards, including the Asiatic-Pacific Campaign Medal with one 
star and the Philippine Liberation Medal with one star.

Service medical records reflect relevant diagnoses of 
operational fatigue.  It was also noted that the veteran had 
experienced many air raids during his overseas service.  

Upon VA PTSD examination dated in December 1993, the veteran 
complained of nervousness since 1946.  He reported that his 
tremors had gotten worse and he was unable to write or do 
woodworking.  Sleep, appetite, and concentration were noted 
as good, although he did report difficulty with memory.  The 
veteran reported his mood had been good and he had many 
friends with whom he went rock climbing and had a lot of fun.  
The veteran denied nightmares or flashbacks.  The examiner 
noted the veteran was visibly shaky, especially his hands.  
The veteran was coherent and relevant; his affect was full 
and appropriate.  The veteran denied psychotic symptoms such 
as hallucinations or delusions.  He also denied suicidal or 
homicidal thoughts.  The veteran reported flashbacks of his 
military experiences once in a while, especially when he 
watched war movies on television.  Insight and judgment were 
noted as good.  A relevant assessment of mild symptoms of 
PTSD of a chronic nature was noted.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 75.  

In a March 1994 rating decision, the RO granted entitlement 
to service connection for PTSD, evaluated as noncompensable, 
effective August 4, 1993.  

VA outpatient treatment records dated from 1994 to 1995 
reflect complaints of nervousness, intrusive thoughts, and 
irritability.  It was noted the veteran kept busy to avoid 
intrusive thoughts.  He also reported occasional nightmares 
and bad dreams, especially since the Gulf War.  Relevant 
assessments of PTSD were noted.  

In a January 1996 rating decision, the RO assigned a 10 
percent evaluation for PTSD, effective August 4, 1993.  

VA outpatient treatment records dated in 1996 reflect 
complaints of anxiety, anger, social withdrawal, and 
intrusive thoughts.  Continued group treatment and relevant 
assessments of PTSD were noted.  

Upon VA PTSD examination dated November 24, 1996, the veteran 
reported that since his discharge from service, he would 
awake from sleep shaking.  The veteran's wife stated that he 
never talked about his war experiences until the Persian Gulf 
War, and then he started talking about his experiences 
nonstop.  The veteran reported isolating himself and 
remaining alone for hours to think.  The examiner noted that 
the 82 year-old veteran looked his stated age with a fine 
hand tremor and hearing aids.  Affect was noted to be of full 
range and appropriate.  The veteran reported periods of 
depression, but denied suicidal thoughts.  He also described 
his mood as "not as bad as it use [sic] to be."  Insight 
and judgment were noted as good.  The veteran reported his 
sleep as poor with bad dreams about the war.  The examiner 
noted the veteran appeared in good health with mild anxiety.  
A relevant diagnosis of PTSD was noted.  The examiner 
assigned a GAF score of 65, indicative of moderate symptoms.  

In a February 1997 supplemental statement of the case, the RO 
granted a 30 percent evaluation for PTSD, effective from 
August 4, 1993.  

VA treatment records dated in 1997 reflect continued group 
therapy for PTSD.  

At his February 1997 hearing before a member of the Board, 
the veteran reported experiencing constant air raids and 
killing one enemy soldier during his military service.  
(Transcript, pages 7-8).  The veteran's spouse testified that 
when he was discharged from service, he was very nervous and 
he was ready to fight at every little noise.  She also 
reported the veteran had difficulty sleeping.  (Transcript, 
page 10).  She stated the veteran preferred to do things by 
himself, but had good relationships with others because he 
would hold his feelings inside.  (Transcript, page 11).  The 
veteran reported having nightmares after seeing the Desert 
Storm activity on television.  (Transcript, pages 12-13).  He 
also testified that he had quit his last job because of his 
PTSD, tremors, and his back.  (Transcript, page 14).  He 
reported having nightmares about three times a week, but 
stated his weekly group therapy was helping.  (Transcript, 
page 16).  The veteran testified that he had no relationships 
with neighbors and no close friends.  He stated he had lost 
all of his close friends through death.  He did report 
working with a gem and mineral club.  (Transcript, pages 18-
19).  The veteran's spouse testified that he sometimes lost 
his temper at her for no apparent reason when he was 
overstressed.  She also reported they had been married for 62 
years.  (Transcript, pages 20-21).  

Upon VA PTSD examination dated in October 1997, the veteran 
complained of sleep difficulties.  He reported nightmares or 
bad dreams once a week.  He also reported keeping busy to 
prevent intrusive thoughts.  It was noted that the veteran 
did become distressed when he had intrusive thoughts and 
sometimes cried.  He estimated that he had intrusive thoughts 
an average of twice a month and the crying spells lasted for 
15 to 30 minutes.  The veteran denied suicidal ideation, but 
described himself as a nervous person.  The examiner noted 
tremors of a mild degree in both hands.  The veteran reported 
that most of his personal friends were deceased, but he did 
belong to a gem and mineral club.  Immediate and remote 
memory was noted as good.  Recent memory was noted as 
impaired.  Judgment was noted as good and insight was fair.  
The examiner evaluated the veteran's mood as anxious, 
although his range of affect was broad.  Speech was normal, 
although vague at times.  Continuity of thought was goal 
directed with some minor rambling.  There were no delusions, 
ideas of reference, or feelings of unreality.  Abstract 
ability was noted as concrete and concentration was mildly 
impaired.  A relevant diagnosis of PTSD was noted with a GAF 
score of 65.  The examiner commented that the veteran's 
persistent reexperiencing of past traumatic events was 
currently mild, his problems relating to persistent avoidance 
of traumatic events were concurrently moderate, numbing of 
general responsiveness appeared to be mild, and persistent 
symptoms of increased arousal appeared to be moderate as 
manifested by trouble sleeping and very poor concentration.  
Finally, the examiner opined that the veteran's tremor was 
not attributable to PTSD. 

Upon VA neurological examination dated in October 1997, the 
examiner noted a relevant diagnosis of essential tremor, with 
onset during military service. 

Relevant VA outpatient treatment records dated from 1998 to 
1999 reflect continued treatment for PTSD.  A May 1998 mental 
health survey notes that the veteran showed no unusual 
thoughts, delusions, obsessions, compulsions, or perceptions 
of reality.  The veteran denied homicidal or suicidal 
feelings, but admitted to a quick temper.  The examiner noted 
the veteran was superficially  bright and pleasant, but 
seemed to be guarded in the sense that he was interested in 
discerning that his military experiences were believed.  A 
GAF score of 75 was assigned.  However, a May 1999 clinical 
record notes the veteran was exhibiting increased signs of 
depression.  He complained of not sleeping and a poor 
appetite.  The veteran verbally expressed feelings of 
hopelessness and worthlessness.  The records also reflect 
numerous and consistent notations by a home health nurse of 
confusion on the part of the veteran in regard to his 
medications, refusal on his part to take medications, social 
isolation from the community, refusal to leave the home, and 
difficulties with family relationships. 

A VA peripheral nerve examination report dated in December 
1999 notes that there were no peripheral nerve problems, but 
that the veteran's symptoms were related to, if not wholly 
responsible to, his psyche problem.  

Upon VA mental examination dated in December 1999, the 
veteran reported that except for his physical difficulties 
and nightmares and dreams associated with his military 
service, he was doing well.  The veteran's speech was noted 
as clear and comprehensible.  Affect and mood were both 
appropriate.  The veteran gave no indications of loss of 
reality orientation.  The veteran did complain of recurrent 
nightmares, flashbacks, and dreams of his war experiences.  
Three specific experiences of air raids, killing an enemy 
soldier, and carrying dead bodies were noted.  The examiner 
noted that except for some memory losses associated with 
advancing age, the veteran's mental faculties were intact.  A 
relevant diagnosis of moderate PTSD was noted with a GAF 
score of 65.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim prior to November 7, 1996, the Board 
will evaluate his psychiatric disability in light of both the 
revised and the old criteria.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under the revised criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 30 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Prior to November 7, 1996, PTSD was rated pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  Under that 
criteria, a 30 percent evaluation is assigned when there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOGCPRECOP No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes that the veteran's current symptomatology 
more nearly approximates to a 50 percent evaluation for PTSD 
under the revised criteria, effective November 7, 1996.

The evidence of record dated from and subsequent to the 
November 7, 1996, amendment to the rating criteria for PTSD 
reflects complaints of anxiety, anger, social withdrawal, and 
intrusive thoughts.  The VA PTSD examination report dated 
November 24, 1996, reflects an assignment of a GAF score of 
65, indicative of moderate symptomatology.  The evidence of 
record further reflects the veteran's mental status has 
continued to deteriorate.  This is demonstrated by reports of 
crying episodes twice a month, impaired memory, moderate 
symptoms of increased arousal, complaints of difficulty 
sleeping, a poor appetite, and expressions of feelings of 
hopelessness and worthlessness.  The Board also notes the 
most recent VA outpatient treatment records reflect numerous 
and consistent notations by a home health nurse of confusion 
on the part of the veteran in regard to his medications, 
refusal to take medications, social isolation from the 
community, refusal to leave the home, and difficulties with 
family relationship.  Although the evidence is less than 
overwhelmingly in favor of the veteran, the Board concludes 
that this symptomatology more nearly approximates to a 50 
percent evaluation in that it demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships.  Thus, for the time period from November 7, 
1996, the Board concludes that a 50 percent evaluation under 
the revised rating criteria is warranted.  

In regard to the period prior to the November 7, 1996, the 
Board must apply the old rating criteria for PTSD.  See 
VAOGCPRECOP NO. 3-2000 (April 10, 2000).  The evidence of 
record for the period from August 4, 1993 to November 7, 1996 
reflects complaints of nervousness, irritability, intrusive 
thoughts, and occasional nightmares.  Upon VA examination 
dated in December 1993, the examiner reported his mood had 
been good and that he had many friends with whom he went rock 
climbing and had a lot of fun.  At that time, his affect was 
noted as full and appropriate.  As previously mentioned, a VA 
PTSD examination report dated in November 1996 reflects 
moderate symptomatology.  However, the record relevant to the 
time period from August 4, 1993 to November 7, 1996, is 
silent for competent medical evidence to suggest considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with others, or considerable 
industrial impairment by reason of psychoneurotic symptoms 
effecting the levels of reliability, flexibility, and 
efficiency.  In the absence of competent medical evidence of 
such symptomatology, an evaluation in excess of 30 percent is 
not warranted under the criteria in effect prior to November 
7, 1996, for the period from August 4, 1993 to November 7, 
1996.  



ORDER

Entitlement to an evaluation in excess of 30 for PTSD for the 
time period from August 4, 1993 to November 7, 1996, is 
denied.

A 50 percent evaluation for PTSD is granted from November 7, 
1996, subject to the law and regulations governing the 
payment of monetary benefits.  



REMAND

As noted in the Introduction section of this decision, the RO 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities in a February 2000 rating decision.  In a May 
2000 written argument, the veteran's representative argued 
that the issue of entitlement to individual unemployability 
must be considered as a part of the increased rating claim, 
citing Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) and 
Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  The veteran's representative also 
requested that the claim of entitlement to individual 
unemployability benefits be remanded to the RO for completion 
of a social and industrial survey as well as a VA 
examination.  

In light of the Board's determination herein that a 50 
percent evaluation is warranted for PTSD from November 7, 
1996, and because the veteran now meets the schedular 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a), the Board concurs that a remand of the issue of 
entitlement to a total disability rating based on individual 
unemployability is warranted.  See Norris v. West, 12 Vet. 
App. 413 (1999).  Accordingly, the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
REMANDED to the RO for the following development:

1. The RO should formally readjudicate 
the issue of entitlement to a total 
disability evaluation based on individual 
unemployability due to service-connected 
disabilities.  Additional development may 
be undertaken including, if appropriate, 
a VA social and industrial survey, to 
assess the veteran's employment history 
and day-to-day functioning ability. 


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



